      Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 1 of 22



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



STEVEN N. KENDALL,

                    Plaintiff,

             v.                            Civil Action No. 18-10141-PBS

BUREAU OF PRISONS;                         JURY TRIAL DEMANDED

STEPHEN SPAULDING, Warden at FMC
Devens;

SCOTT MURRAY, M.D., General Practitioner
at FMC Devens;

BERHAN YEH, M.D., Medical Officer and
Clinical Director at FMC Devens;

PHILLIP KAPATOS, Physical Therapist at
FMC Devens;

PAUL ANDERSON, Chief Physical Therapist
at FMC Devens;

SUSAN COUCH, Nurse at FMC Devens;

A. FLETE, Correctional Officer at FMC
Devens;

DAVID TAYLOR, Special Investigative
Agent at FMC Devens; and,

WILLIAM TIDWELL, Correctional Counselor
at FMC Devens;


                    Defendants.


                           SECOND AMENDED COMPLAINT
        Case1:18-cv-10141-PBS
       Case  1:18-cv-10141-PBS Document
                                Document113-1
                                         117 Filed
                                              Filed10/24/18
                                                    10/17/18 Page
                                                              Page23ofof22
                                                                         23



                              I.      PRELIMINARY STATEMENT

        Plaintiff Steven N. Kendall is a 63-year-old inmate at FMC Devens who suffers from severe

gastrointestinal issues that required removal of his large intestine and placement of a Kock Pouch,

which is a surgically created continent ileostomy that replaced Mr. Kendall’s lower intestines. Mr.

Kendall also suffers from numerous physical ailments including a left leg amputation, torn quadriceps

tendon in his right leg, and severe arthritis in several joints. Mr. Kendall’s physical ailments result in

significant ambulatory issues.

        Prior to his incarceration at FMC Devens, Mr. Kendall’s treating gastroenterologist and

orthopedic surgeon expressed concerns regarding FMC Devens’ ability to properly care for Mr.

Kendall’s unique medical conditions.           Specifically, Dr. Jonathan McCone, his long-time

gastroenterologist, believed that “his medical condition does not allow a safe transfer to Devens

prison,” fearing that improper treatment could “lead to disaster.” Mr. Kendall’s orthopedic surgeon,

Dr. John Bruno, shared these concerns with the sentencing judge, worrying that the medical facilities

would not be equipped to handle Mr. Kendall, a patient with “extremely severe permanent disabling

conditions.” Despite these concerns, Mr. Kendall was sentenced to serve his prison sentence at FMC

Devens.

        Since arriving at FMC Devens, these fears have become a reality. The medical staff has failed

to adequately treat Mr. Kendall and, as Mr. Kendall’s condition worsened, has refused to consult a

specialist regarding the outdated and scarcely-seen medical peculiarities that plague him such as his

Kock Pouch. When Mr. Kendall voiced his concerns over the lack of adequate medical care, the staff

at FMC Devens responded by stripping his privileges, placing him in non-handicap quarters, and

physically assaulting him. By this lawsuit, Mr. Kendall seeks injunctive relief and damages to remedy

the Defendants’ deprivation of his Constitutional and statutory rights.



                                                 2 of 22
        Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 3 of 22



                                        II.     PARTIES

       1.      Plaintiff Steven N. Kendall is a prisoner incarcerated at Federal Medical Center,

Devens (“FMC Devens”). Mr. Kendall has extensive medical issues involving his gastrointestinal

tract, which led to the replacement of his lower intestine with a Kock Pouch. Mr. Kendall also

suffers from ambulatory issues stemming from an amputated left leg, right knee replacement, and

torn right quadriceps tendon.

       2.      Defendant Bureau of Prisons (“BOP”) is a federal law enforcement agency

responsible for oversight and care of federal prisoners. It is a “public entity” within the meaning

of the Americans with Disabilities Act, see 42 U.S.C. § 12131(1)(B), and receives federal funding

within the meaning of the Rehabilitation Act, see 29 U.S.C. § 794.

       3.      Defendant Stephen Spaulding is and was at all times relevant to this action the

Warden of FMC Devens. He is responsible for discipline related to employee misconduct; for the

supervision and oversight of all movement of prisoners, staff, and administration of the prison; for

the maintenance of all inmate records, policies and procedures; and for scheduling inmates’

medical appointments. His regular place of business is FMC Devens, 42 Patton Road, Devens,

MA 01434. Defendant Spaulding, as Warden of FMC Devens, has ultimate oversight authority

and responsibility over all persons working at FMC Devens and is ultimately responsible for all

violations of Mr. Kendall’s rights, whether constitutional or statutory.

       4.      Defendant Scott Murray, M.D., is and was at all times relevant to this action Mr.

Kendall’s treating primary care physician at FMC Devens. He is directly responsible for providing

adequate medical care to FMC Devens inmates, including Mr. Kendall; organizing treatment with

institutional staff and consultants; completing physical examinations and ordering appropriate

diagnostic testing; and referring cases to consultant specialists when necessary. His regular place

of business is FMC Devens, 42 Patton Road, Devens, MA 01434.
                                              3 of 22
         Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 4 of 22



         5.   Defendant Berhan Yeh, M.D., is and was at all times relevant to this action the

Medical Officer and Clinic Director at FMC Devens. He is responsible for ensuring that all

prisoners at FMC Devens receive adequate medical care by implementing appropriate treatment

plans, medical restrictions, and accommodations; for ensuring inmate medical care is appropriate,

accurate, and received in a timely manner and in compliance with relevant standards of care;

applying ethical and legal principles when providing inmates with medical care by supervising and

evaluating medical services for inmates; and for monitoring records of medical practices in the

system, including timeliness and accuracy of medical records and inmate care practices. His

regular place of business is FMC Devens, 42 Patton Road, Devens, MA 01434.

         6.   Defendant Phillip Kapatos, P.T., is and was at all times relevant to this action a

Physical Therapist at FMC Devens. Defendant Kapatos is directly responsible for treating the

disabilities, injuries, and diseases of inmates; for diagnosing illnesses and injuries; and for

rehabilitating inmates. His regular place of business is FMC Devens, 42 Patton Road, Devens, MA

01434.

         7.   Defendant Paul Anderson, P.T., is and was at all times relevant to this action a

Physical Therapist at FMC Devens. Defendant Anderson is directly responsible for treating the

disabilities, injuries, and diseases of inmates; for diagnosing illnesses and injuries; and for

rehabilitating inmates. His regular place of business is FMC Devens, 42 Patton Road, Devens, MA

01434.

         8.   Defendant Susan Couch is and was at all times relevant to this action a Nurse at

FMC Devens. Ms. Couch is directly responsible for assessing and managing patients’ chronic

health problems; for counseling and educating patients on their illnesses; and for making patient




                                            4 of 22
          Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 5 of 22



management decisions in collaboration with physicians. Her regular place of business is FMC

Devens, 42 Patton Road, Devens, MA 01434.

          9.    Defendant A. Flete is and was at all times relevant to this action a Correctional

Officer at FMC Devens. Mr. Flete is directly responsible for supervising inmates; for enforcing

the rules and regulations of the facility; for conducting regular searches for contraband and

disciplining inmates; and for controlling movement in and out of prison units. His regular place of

business is FMC Devens, 42 Patton Road, Devens, MA 01434.

          10.   Defendant David Taylor is and was at all times relevant to this action the Special

Investigative Agent at BOP. Mr. Taylor is directly responsible for conducting investigations of

staff and inmate misconduct by maintaining evidence, conducting research, and preparing reports

on incidents; for serving as the law enforcement liaison for the institution; and for maintaining

administrative files on staff and inmates. His regular place of business is FMC Devens, 42 Patton

Road, Devens, MA 01434.

          11.   Defendant William Tidwell is and was at all times relevant to this action the

Correctional Counselor at FMC Devens. Mr. Tidwell is directly responsible for providing

counseling and guidance on institutional adjustments, personal difficulties, and future planning to

unit inmates; for conducting group counseling sessions; for visiting and supervising inmate work

assignments; and for being the point of contact for inmates’ day-to-day problems. His regular place

of business is FMC Devens, 42 Patton Road, Devens, MA 01434.


                             III.    JURISDICTION AND VENUE

       12.      This Court has jurisdiction of Plaintiffs’ federal law claims, pursuant to 28 U.S.C.

§ 1331.

       13.      Venue is proper pursuant to 28 U.S.C. § 1391(b).


                                              5 of 22
        Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 6 of 22



                                          IV.      FACTS

       A.      Overview

               i.      Mr. Kendall’s Health Prior to Arriving at FMC Devens

       14.     In or around 1980, Mr. Kendall underwent experimental surgery and was fitted with

a Kock Pouch (“K-Pouch”). A K-Pouch is a form of continent ileostomy where a patient’s lower

intestine is refashioned into a reservoir. The reservoir holds the patient’s waste and can be accessed

through an opening in the stomach, called the “stoma.” Between the stoma and reservoir sits a one-

way valve, which prevents leakage. Throughout the day, the patient must empty the reservoir using

a drain catheter.

       15.     In 2005, Mr. Kendall’s right knee was replaced.

       16.     In or around 2008, Mr. Kendall’s left leg was amputated below the knee. He now

uses a prosthetic.

       17.     In 2014, Mr. Kendall’s treating gastroenterologist, Dr. Jonathon McCone, informed

Mr. Kendall that he would need surgery to revise the valve in his K-Pouch. However, because K-

Pouches are not, and never were, a common form of treatment, Dr. McCone was unable to locate

a surgeon competent to perform the operation.

       18.     In or around 2016, Dr. McCone found a colorectal surgeon qualified to operate on

Mr. Kendall’s K-Pouch to correct the aforementioned issues with the K-Pouch valve. During pre-

surgery tests, however, Mr. Kendall developed pulmonary embolisms and was unable to proceed

with the valve revision.

       19.     Following the removal of the pulmonary embolisms, Mr. Kendall was sent to

physical therapy, where he relearned to walk. After gaining proficiency with a walker, Mr. Kendall

was instructed by the rehabilitation facility to use a cane henceforth.


                                                6 of 22
        Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 7 of 22



       20.     On September 2, 2016, Mr. Kendall was sentenced to 26 months in federal prison.

Both Dr. McCone and Mr. Kendall’s orthopedic surgeon, Dr. John Bruno, filed letters to the trial

court stating that FMC Devens would be unable to properly care for Mr. Kendall due to his

significant medical issues. The sentencing judge suspended Mr. Kendall’s sentence for one year,

in order to allow for necessary surgeries before incarceration.

       21.     In February 2017, Mr. Kendall tore his right quadriceps and scheduled surgery to

repair it. Due to complications, this surgery was also delayed.

       22.     Ultimately, on April 12, 2017, before his muscle could be repaired or his K-Pouch

valve revised, Mr. Kendall was taken to FMC Devens.


       B.      FMC Devens’ Inability to Provide Adequate Care for Mr. Kendall’s K-Pouch

       23.     Mr. Kendall arrived at FMC Devens with an ulcer in the side of his K-Pouch, which

requires regular steroid treatments.

       24.     Mr. Kendall also requires regular doses of blood thinners, to protect against

pulmonary embolisms. In or around June of 2017, doctors at FMC Devens injected the blood

thinner Lovenox into Mr. Kendall’s abdomen. These injections caused a hematoma to form above

the stoma of Mr. Kendall’s K-Pouch.

       25.     Mr. Kendall was taken to UMass Memorial Medical Center to receive a second

opinion. He was seen by a general surgeon who lacked medical training in colorectal conditions

and had no experience with K-Pouches or other continent ileostomies. Mr. Kendall was informed

that the medical staff at UMass would be unable to fix any surgical mistakes that affected the K-

Pouch. Due to the life-threatening risk posed by undergoing surgery performed by doctors who

had no medical expertise to treat any complication that may arise during the surgery due to the K-

Pouch, Mr. Kendall declined the surgery.


                                              7 of 22
         Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 8 of 22



        26.     Since then, the hematoma has dropped lower in his abdomen. Although shrunken

in size, the hematoma now presses against, and partially constricts, Mr. Kendall’s K-Pouch’s

stoma, making it extremely painful and difficult to insert a catheter and drain the waste within the

reservoir.

        27.     Mr. Kendall is currently assigned to a single-cell non-handicapped room that has a

toilet without handrails and is too low to the ground to meet Mr. Kendall’s needs related to

maintaining his K-Pouch.

        28.     Proper maintenance and care of a K-Pouch requires one to sit over a toilet and

nearby a sink that can dispense hot water in order to safely and sanitarily dispose of the waste.

Due to Defendants’ inadequate attention and care of Mr. Kendall’s hematoma, he is forced to lie

down on a bed when inserting the catheter, rather than sit on a toilet because the hematoma is

interfering with his ability to access the stoma while sitting upright. This prevents him from seeing

where he places the drain catheter, which creates the risk that he may inadvertently puncture the

walls of his K-Pouch and result in life-threatening complications. Further, because Mr. Kendall

has not been provided access to a handicapped bathroom where a sink is within arm’s reach of the

toilet, after insertion, he must either plug the open end of the catheter while navigating to a toilet,

or drain his waste into a nearby bucket. Mr. Kendall performs this task every morning.

        29.     Mr. Kendall has access to a handicapped toilet across the hallway from his cell but

it can only be used by Mr. Kendall when his K-Pouch is not full, because if the K-Pouch were full

he would need to lay on the bed to insert the drain catheter as described above. This toilet is

therefore of little utility to Mr. Kendall.

        30.     In addition to the potentially unsanitary problems this situation may cause, it places

Mr. Kendall at risk of falling and injuring himself due to his physical limitations. Indeed, on at



                                               8 of 22
        Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 9 of 22



least one occasion, Mr. Kendall fell and injured his right elbow. Moreover, Mr. Kendall has been

placed in cells that do not have sufficiently hot water as the water in his cells is lukewarm at best.

The lack of hot water limits his ability to properly clean his catheter and greatly increases the risk

of serious infection.

       31.     Beginning on July 5, 2018, without providing any medical explanation, Dr. Murray

ordered Mr. Kendall to come into his office once a week immediately after lunch to drain the K-

Pouch. Mr. Kendall is forced to lie down on the bed in the exam room, in the same manner

described above. But because Mr. Kendall already needs to drain his K-Pouch in the morning, and

his lunch has barely digested, there is no waste to drain from the K-Pouch. Mr. Kendall has

informed Dr. Murray that this unnecessary drainage exposes him to the risk of inadvertently

puncturing his K-Pouch.

       32.     These difficulties also result in Mr. Kendall’s inability to empty his K-Pouch with

sufficient frequency, causing pressure to build within the K-Pouch. This pressure could release

past the valve or through the pouch’s walls, which are already weakened from the ulcer, which

could result in Mr. Kendall’s waste seeping into other parts of his body.


       C.      Ambulatory Issues at FMC Devens

       33.     In or around January 2018, Mr. Kendall broke his prosthetic and requested that a

new prosthetic or a hinged brace, both of which he had originally brought with him to FMC Devens

when he arrived to serve his sentence, be provided to him. Medical staff, at the direction of

Defendants Kapataos and Anderson, refused this request and claimed that the prosthetic and/or

brace had been misplaced. Mr. Kendall filed grievances against Defendants Kapatos and Anderson

asking for reconsideration.




                                               9 of 22
       Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 10 of 22



       34.      Shortly thereafter, Defendant Kapatos took Mr. Kendall’s cane, wheelchair, and

extendable arm from him.

       35.      Starting in or around January 2018 through the present, Mr. Kendall continued to

ask Defendants Kapatos and Anderson for a cane in order to assist with his ability to ambulate.

Instead, Defendants Kapatos and Anderson relayed that they could provide Mr. Kendall with a

hinged brace. The brace they provided Mr. Kendall, however, was not hinged and instead limited

his mobility.

       36.      On May 23, 2018, following a videoconference hearing in front of Judge Saris of

the United States District Court for the District of Massachusetts where Mr. Kendall testified that

he was struck in the face by Defendant Flete, Defendants retaliated against Mr. Kendall and

confined him to the SHU, where he remained until approximately two hours after the June 29,

2018, hearing in front of Judge Saris. Further details regarding this incident are described below.

The SHU is not handicap accessible. Mr. Kendall had also been placed in the SHU earlier in April

for an unspecified amount of time.

       37.      While in the SHU and without the assistance of his cane, Mr. Kendall fell multiple

times. One such fall resulted in a broken right elbow and olecranon bursitis, which is an

inflammation behind the elbow. Mr. Kendall has unsuccessfully sought treatment for his injured

elbow. P.A. Cooke, a physical therapist at FMC Devens, examined Mr. Kendall and identified

that he had a broken elbow and ordered that Mr. Kendall obtain an x-ray examination. However,

when FMC Devens personnel came to retrieve Mr. Kendall for the x-ray examination, they

required him to place his hands through the cell door to place handcuffs on him. Due to the broken

elbow and severe pain, he was unable to extend his arms. Instead of assisting Mr. Kendall, who

was clearly injured, FMC Devens personnel recorded on file that Mr. Kendall denied treatment.



                                             10 of 22
       Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 11 of 22



       38.        To date, Defendants Anderson, Kapatos, Murray, Yeh, and Couch have failed to

provide the appropriate medical device to help Mr. Kendall safely ambulate. They have

represented they would provide Mr. Kendall with a custom, hinged brace for his right knee, but

instead have provided him with a straight, non-hinged brace. Upon information and belief,

Defendant Anderson knew at least as early as January 2018 that FMC Devens would not, in fact,

provide Mr. Kendall with a hinged brace. Despite this knowledge in January 2018, FMC Devens

medical staff waited until on or about July 10, 2018, to provide Mr. Kendall with an adequate

substitute of a cane and a rolling walker. Instead, prior to receiving the cane, Mr. Kendall was

forced to use a wheelchair and bend over when he used it as a walker. For his over six-foot frame,

this forced him to slouch over, which has resulted in significant back pain and potential spinal

damage. This near six-month delay also caused Mr. Kendall to develop kyphosis of the spine (i.e.,

a curved back) and which has resulted in at least four falls.

       39.        Mr. Kendall repeatedly asked to obtain his custom hinged brace, his new prosthesis

that he brought with him when originally arriving at FMC Devens, and a cane. Defendants

Anderson, Kapatos, Murray, Yeh, and Couch refused these requests until on or about June 15,

2018, when they finally provided Mr. Kendall his new prosthesis and provided him with a cane

and rolling walker nearly a month later on or about July 10, 2018. .


             V.        UNCONSTITUTIONAL MEDICAL CARE AT FMC DEVENS

       40.        The K-Pouch procedure is an outdated and experimental procedure. Therefore, the

treatment of K-Pouch complications is not well known or understood throughout the general

medical community, and requires specialist attention. Mr. Kendall’s K-Pouch is currently affected

by at least the following medical conditions:

                  a)     A faulty valve, which has needed revision since 2014;

                                                11 of 22
        Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 12 of 22




                b)       A hematoma pressing on the stoma;

                c)       Potential internal bleeding around the K-Pouch wall; and

                d)       An ulcer, located on the side of the K-Pouch.

        41.     Medical staff at FMC Devens, namely Dr. Murray and Dr. Yeh, have insufficient

experience and training in caring for patients with K-Pouches, which require oversight by a

specialists who are trained in the field; namely, a gastroenterologist, colorectal specialist, and/or

radiologist. Both Drs. Murray and Yeh, however, are emergency physicians with no medical

expertise in those fields.

        42.     Although Dr. Murray and Dr. Yeh obtained a second opinion regarding Mr.

Kendall’s hematoma, they did not seek the services of a colorectal surgeon, or any other physician

with K-Pouch experience. Rather, Mr. Kendall has only been examined once by general surgeon

a month after the hematoma started forming in June 2017. Since Mr. Kendall began experiencing

interference between the hematoma and stoma, however, neither Dr. Murray nor Dr. Yeh have

sought the services of an outside physician—of any sort—to address the hematoma and related K-

Pouch issues.

        43.     Because of the rarity of the K-Pouch procedure, and the severe adverse effects of

improper treatment, adequate treatment of Mr. Kendall’s condition requires consultation with

specialists familiar with his specific medical needs. As a direct and foreseeable consequence of

Defendants’ deliberate indifference to these needs, Mr. Kendall has been deprived of minimally

adequate health care during his incarceration.

        44.     Examples of Defendants’ deliberate indifference to this minimally adequate care

include the following:




                                               12 of 22
       Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 13 of 22




               a)     Failing to consult a gastroenterologist and/or colorectal surgeon regarding

                      the treatment of Mr. Kendall’s hematoma;

               b)     Failing to consult a gastroenterologist and/or colorectal surgeon regarding

                      the interference with Mr. Kendall’s K-Pouch stoma, caused by his

                      hematoma; and

               c)     Mr. Kendall’s confinement to a non-handicapped cell and/or lack of access

                      to a handicapped bathroom adequate to meet the needs of his K-Pouch

                      maintenance.

                                     VI.    RETALIATION

       45.     Mr. Kendall has filed numerous grievances against the staff at FMC Devens in

connection with the above mentioned events. As a result, animosity brewed between certain FMC

Devens personnel, including Defendant Tidwell, and Mr. Kendall. Upon information and belief,

Defendant Tidwell instructed correctional officers, including Defendant Flete, to make Mr.

Kendall’s life at FMC Devens difficult.

       46.     On May 23, 2018, Mr. Kendall remained in his cell as he prepared to testify via

videoconference before Judge Saris of the United States District Court for the District of

Massachusetts.

       47.     Prior to the hearing, Defendant Flete entered Mr. Kendall’s cell to escort him to the

videoconference room. Mr. Kendall was laying out his paperwork to bring to the hearing and

asked for an additional moment to collect his papers. Defendant Flete pushed all the papers to the

ground. Mr. Kendall stated that he would file a grievance against Defendant Flete. In response,

Defendant Flete struck Mr. Kendall across the face with his hand, causing Mr. Kendall’s already

sunburnt skin to break, bleed, and release puss.




                                             13 of 22
       Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 14 of 22



       48.     Shortly after Defendant Flete struck Mr. Kendall across the face, Mr. Kendall

testified via videoconference before this Court and testified about the recent assault. Judge Saris

took note of the assault allegations and inquired of Defendants Murray and Yeh what happened.

       49.     Immediately after the hearing, Defendant Taylor, a special investigative agent,

interrogated Mr. Kendall in an attempt to force Mr. Kendall to recant his testimony regarding the

assault committed by Defendant Flete. When Mr. Kendall refused, Defendant Taylor placed Mr.

Kendall in the SHU and threatened to keep him there until Mr. Kendall recanted his allegations.

       50.     Defendants claimed they placed Mr. Kendall in the SHU for his own safety and as

required by protocol when an FMC personnel assaults an inmate. However, when Mr. Kendall

spoke with Lieutenant Greer, another investigative agent, he informed Mr. Kendall that there was

no need to have placed Mr. Kendall in the SHU when Mr. Kendall did not fear for his life.

       51.     Ultimately, Mr. Kendall was placed in the SHU for over a month from May 23,

2018 until June 29, 2018. The SHU is not handicapped accessible and Mr. Kendall suffered several

injuries and lacked adequate facilities to maintain his K-Pouch.


    VII.     DISABILITY DISCRIMINATION AND FAILURE TO ACCOMMODATE
                                 DISABILITY

       52.     In addition to the severe gastrointestinal issues Mr. Kendall has been dealing with

since the 1980s, Mr. Kendall is further disabled as a result of at least the following ambulatory

impairments:

               a)     An amputated left leg, requiring the use of a prosthetic;

               b)     A right total knee replacement;

               c)     A torn right quadriceps tendon;

               d)     Chronic right knee effusion; and

               e)     Chronic arthritis in numerous joints.

                                             14 of 22
       Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 15 of 22



       53.     Defendants have discriminated against Mr. Kendall on account of his disabilities,

denying him the rights and privileges provided to able-bodied general population prisoners; have

applied facially neutral policies that disparately affect Mr. Kendall because of his disability; and

have refused to provide him with appropriate and reasonable accommodations.

       54.     Defendants Tidwell, Kapatos, and Taylor have discriminated against Mr. Kendall

on account of his disabilities, and have failed to accommodate Mr. Kendall’s physical disabilities,

by committing at least the following acts:

               a)      On or about January 10, 2018, Defendant Tidwell moved Mr. Kendall from

                       a single, handicap accessible room to a double, non-handicap accessible

                       room.

               b)      On or about January 10, 2018, Defendant Kapatos confiscated Mr.

                       Kendall’s new prosthetic leg, wheelchair, cane, and extendable arm

               c)      On May 23, 2018, Defendant Taylor moved Mr. Kendall into solitary

                       confinement (SHU) where there are no handicapped facilities capable of

                       meeting Mr. Kendall’s severe medical needs.

               d)      Currently, Mr. Kendall lacks access to a handicapped bathroom that has a

                       handrail next to the toilet, a sink within arm’s reach of the toilet with

                       running hot water, and a medical assisted device to help him safely

                       ambulate.

       55.     By depriving Mr. Kendall of his need for living quarters that can accommodate the

maintenance of his severe medical conditions, including both the maintenance of his

gastrointestinal issues and his severe ambulatory issues, despite FMC Devens having available

living quarters that potentially could accommodate Mr. Kendall, Defendants have discriminated

against Mr. Kendall.



                                             15 of 22
       Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 16 of 22



                              COUNT I
     CRUEL AND UNUSUAL PUNISHMENT: DELIBERATE INDIFFERENCE TO
     SERIOUS MEDICAL NEED (AGAINST DEFENDANTS BOP, MURRAY, YEH,
                       SPAULDING, AND COUCH)

       56.     Mr. Kendall repeats the allegations set forth in all previous paragraphs.

       57.     The acts and omissions of Defendants Murray, Yeh, Spaulding, and Couch,

including failing to provide adequate medical care for Mr. Kendall in light of his specific and

peculiar medical needs, demonstrate deliberate indifference to Mr. Kendall’s serious medical

needs and constitute cruel and unusual punishment. The Defendants’ acts and omissions have

unlawfully deprived Mr. Kendall of the rights guaranteed to him by the Eighth and Fourteenth

Amendments of the United States Constitution, and 42 U.S.C. § 1983.

       58.     The acts and omissions of Defendants Murray, Yeh, and Couch, including failing

to consult an outside specialist or gastroenterologist regarding treatment of Mr. Kendall’s

unresolved hematoma, demonstrate reckless and/or deliberate indifference to Mr. Kendall’s

serious medical needs, and constitute cruel and unusual punishment. The Defendants’ acts and

omissions have unlawfully deprived Mr. Kendall of the rights guaranteed to him by the Eighth and

Fourteenth Amendments of the United States Constitution, and 42 U.S.C. § 1983.

       59.     The acts and omissions of Defendant Spaulding, including failing to supervise the

care provided to Mr. Kendall, failing to take action when Mr. Kendall filed grievances regarding

his condition, and failing to ensure that the facility was capable and properly staffed to handle Mr.

Kendall’s medical issues, demonstrate deliberate indifference to Mr. Kendall’s serious medical

needs and constitute cruel and unusual punishment. Defendant Spaulding’s behavior consisted of

reckless and/or deliberate indifference to Mr. Kendall’s welfare thereby unlawfully depriving Mr.

Kendall of the rights guaranteed to him by the Eighth and Fourteenth Amendments of the United

States Constitution, and 42 U.S.C. § 1983.


                                              16 of 22
       Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 17 of 22



       60.     The customs and policies of Defendant BOP, including the custom and policy of

refusing to provide Mr. Kendall with constitutional levels of medical care since at least June 2017,

failing to provide adequate medical care for Mr. Kendall in light of his specific and peculiar

medical needs, and failing to adhere to standard principals of the medical profession, have directly

resulted in the unconstitutional care provided to Mr. Kendall.

                              COUNT II
   VIOLATION OF BOP’S DUTY OF SAFEKEEPING, CARE, AND SUBSISTENCE
                      (AGAINST DEFENDANT BOP)

       61.     Mr. Kendall repeats the allegations set forth in all previous paragraphs.

       62.     The Administrative Procedure Act (“APA”) grants the right to judicial review to

any person “suffering legal wrong because of agency action, or adversely affected or aggrieved by

agency action within the meaning of the relevant statute.” 5 U.S.C. § 702.

       63.     Defendant BOP is an agency as defined by the APA. 5 U.S.C. § 701(b)(1).

       64.     Defendant BOP has the duty to “provide for the safekeeping, care, and subsistence

of all persons charged with or convicted of offenses against the United States.” 18 U.S.C. §

4042(a)(2).

       65.     Defendant BOP has failed to properly provide for Mr. Kendall’s safekeeping, care,

and subsistence by ignoring his need for specialized medical care. Defendant has been indifferent

to the specific, abnormal medical issues raised by Mr. Kendall’s condition, resulting in Mr.

Kendall suffering severe, painful, and potentially irreversible aggravations to his already dire

medical condition, which constitutes a failure by BOP to fulfill its statutory duties.

                              COUNT III
 VIOLATION OF TITLE II OF THE AMERICANS WITH DISABILITIES ACT (ADA)
    (AGAINST DEFENDANTS BOP, SPAULDING, KAPATOS, ANDERSON, AND
                              TIDWELL)

       66.     Mr. Kendall repeats the allegations set forth in all previous paragraphs.


                                              17 of 22
        Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 18 of 22



        67.     Title II of the ADA prohibits a “public entity” from discriminating against a

“qualified individual with a disability . . . by reason of such disability.” 42 U.S.C. § 12132.

        68.     Mr. Kendall is a qualified individual with a disability as defined by the ADA. 42

U.S.C. §§ 12131(2); 12102(1).

        69.     Mr. Kendall, as an individual incarcerated by BOP, is otherwise qualified to access

the services and benefits provided by BOP.

        70.     Defendant BOP is a “public entity” under Title II of the ADA. 42 U.S.C. §

12131(1).

        71.     Defendants Spaulding, Kapatos, Anderson, and Tidwell are sued under Title II in

their official capacities.

        72.     Defendants BOP, Spaulding, Kapatos, Anderson, and Tidwell have discriminated

against Mr. Kendall on account of his disabilities, and have failed to provide reasonable

accommodations so that he may access the services, programs, and activities available to the

general prisoner population.

        73.     The acts and omissions of Defendants BOP, Spaulding, Kapatos, Anderson, and

Tidwell, including failing to provide adequate assistance and conditions to allow for Mr. Kendall

to move around his room and the facility have discriminated against Mr. Kendall by failing to

provide reasonable accommodation, and restricting his access to the services, programs, and

activities that are available to the general prisoner population.

        74.     The acts and omissions of Defendants BOP, Spaulding, and Tidwell, including

removing Mr. Kendall to a non-handicapped cell that does not allow for Mr. Kendall to properly

navigate his room or toilet have discriminated against Mr. Kendall by failing to provide reasonable




                                              18 of 22
       Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 19 of 22



accommodation, and restricting his access to the services, programs, and activities that are

available to the general prisoner population.

                             COUNT IV
    VIOLATION OF THE REHABILITATION ACT (AGAINST DEFENDANT BOP)

       75.     Mr. Kendall repeats the allegations set forth in all previous paragraphs.

       76.     The Rehabilitation Act prohibits federally funded programs from “den[ying] the

benefits of, or . . . subject[ing] to discrimination” an “otherwise qualified individual with a

disability.” 29 U.S.C. § 794(a).

       77.     Mr. Kendall is a qualified individual with a disability. 29 U.S.C. § 794.

       78.     Defendant BOP is a recipient of federal funding within the meaning of the

Rehabilitation Act. 29 U.S.C. § 794.

       79.     Defendant BOP has discriminated against Mr. Kendall on account of his

disabilities, and has failed to provide reasonable accommodations so that he may access the

services, programs, and activities available to the general prisoner population and thereby has

deprived Mr. Kendall of his right to be free from discrimination on the basis of disability as

guaranteed by Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a).

                              COUNT V
     CRUEL AND UNUSUAL PUNISHMENT: CONDITIONS OF CONFINEMENT
     (AGAINST DEFENDANTS BOP, SPAULDING, MURRAY, YEH, KAPATOS,
           ANDERSON, COUCH, FLETE, TAYLOR, AND TIDWELL)

       80.     Mr. Kendall repeats the allegations set forth in all previous paragraphs.

       81.     Defendants BOP, Spaulding, Murray, Yeh, Kapatos, Anderson, Couch, Flete,

Taylor, and Tidwell have held, and continue to hold, Mr. Kendall in conditions that deny him the

minimal measure of necessities required for civilized living. This includes the provision of

inadequate facilities with which to empty feces from his K-Pouch, inadequate accommodations to



                                                19 of 22
       Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 20 of 22



allow Mr. Kendall to move about his cell, and unnecessarily retaliation against Mr. Kendall that

cause Mr. Kendall to be fearful of further reprisals.

       82.     The actions of Defendants BOP, Spaulding, Murray, Yeh, Kapatos, Anderson,

Couch, Flete, Taylor, and Tidwell demonstrate deliberate indifference to Mr. Kendall’s health,

safety and welfare, and unlawfully deprive Mr. Kendall of the rights guaranteed to him by the

Eighth and Fourteenth Amendments of the United States Constitution, and 42 U.S.C. § 1983.

                             COUNT VI
   VIOLATION OF FIRST AMENDMENT RIGHTS: GRIEVANCE RETALIATION
  (AGAINST DEFENDANTS BOP, SPAULDING, FLETE, TAYLOR, AND TIDWELL)

       83.     Mr. Kendall repeats the allegations set forth in all previous paragraphs.

       84.     Mr. Kendall filed a complaint with, and requested a hearing from, the United States

District Court for the District of Massachusetts in order to seek relief from Defendants violations

of Mr. Kendall’s federal constitutional and statutory rights. After stating that he would file a

grievance against Defendant Flete for shoving his papers to the floor, Defendant Flete retaliated

against Mr. Kendall and backhanded Mr. Kendall across the face. This retaliation unlawfully

deprives Mr. Kendall of the rights to freedom of speech and freedom to “petition the Government

for a redress of grievances,” as guaranteed by the First Amendment and 42 U.S.C. § 1983.

       85.     Defendants BOP, Spaulding, Flete, Taylor, and Tidwell further retaliated against

Mr. Kendall by confining him to the SHU. This unlawfully deprives Mr. Kendall of the rights to

freedom of speech and freedom to “petition the Government for a redress of grievances,” as

guaranteed by the First Amendment and 42 U.S.C. § 1983.




                                              20 of 22
       Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 21 of 22




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for relief as follows:

       1) Grant judgment in Mr. Kendall’s favor on all counts of the complaint;

       2) Declare that Defendants have violated Mr. Kendall’s rights under the constitution and

           federal laws described herein;

       3) Preliminarily and permanently enjoin the Defendants from denying adequate medical

           care, specifically:

           a) Enjoin Defendants from failing to provide Mr. Kendall the appropriate standard of
               care to treat Mr. Kendall’s hematoma by ordering Defendants to arrange a consult

               for Mr. Kendall with an outside specialist, namely a colorectal surgeon and/or

               gastroenterologist, concerning the treatment of Mr. Kendall’s hematoma;

           b) Enjoin Defendants from failing to provide adequate ambulatory assistance to Mr.

               Kendall;

       4) Permanently enjoin the Defendants from discriminating against Mr. Kendall because

           of his disabilities;

       5) Permanently enjoin the Defendants from retaliating against Mr. Kendall’s exercise of

           constitutionally protected speech;

       6) Award Mr. Kendall damages, reasonable attorney’s fees, costs, and interest, as

           allowed by law; and

       7) Grant Mr. Kendall such other relief as the Court deems just.


                                       JURY DEMAND

       Mr. Kendall demands a trial by jury of all issues so triable pursuant to Rule 38 of the
Federal Rules of Civil Procedure.




                                             21 of 22
        Case 1:18-cv-10141-PBS Document 117 Filed 10/24/18 Page 22 of 22




 Dated: October 17, 2018                        Respectfully submitted,

                                                STEVEN N. KENDALL

                                                By his attorneys,


                                                /s/ Susan M. Finegan
                                                Susan M. Finegan, BBO # 559156
                                                Matthew C. Hurley, BBO # 643638
                                                Julia M. Ong, BBO # 685014
                                                Daniel B. Weinger, BBO # 681770
                                                MINTZ, LEVIN, COHN, FERRIS,
                                                  GLOVSKY AND POPEO, P.C.
                                                One Financial Center
                                                Boston, Massachusetts 02111
                                                Telephone: (617) 542-6000
                                                Facsimile: (617) 542-2241
                                                SMFinegan@mintz.com
                                                MCHurley@mintz.com
                                                JMOng@mintz.com
                                                DBWeinger@mintz.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants, if any, on October
17, 2018.
                                                /s/ Susan M. Finegan




82048137v.3




                                              22 of 22
